DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al., US 2018/0291502 (corresponding to US 10,480,069).
In re Claim 1, Kitagawa discloses a vaporizer comprising: a tank 210 (Fig. 4) in which liquid material (marked as 216 in Fig. 4, and marked as 71 in Fig.  2) is heated to generate gas, a cabinet 21 (Fig. 2) which houses said tank 210 (located inside 29), a conduit 206 which supplies said gas to the outside of said cabinet 21, a flow rate measuring means 49 (Fig. 2) which measures a flow rate of said gas flowing through said conduit 206, and a heater plate 215 which heats said conduit 206, and said cabinet 21 comprises a detachable panel 27 (Fig. 1) that is a panel which can be removed, wherein: a first support member 221 (Fig. 4) (Fig. 1) is fixed directly or indirectly to said cabinet 21 at a position other than said detachable panel 27, said flow rate measuring means 49 is supported by said first support member (corresponding to bottom of 29 in  Fig. 1; corresponding to 71 in Fig. 2; corresponding to 221 in Fig. 4), and said heater plate 215 (Fig. 4) (Figs 1-4; [0017 -0056]).
Kitagawa does not specify that the flow rate measuring means 49 is supported between said flow rate measuring means 49 (Fig. 2) and said detachable panel 27 (Fig. 1) by said first support member (corresponding to bottom of 29 in  Fig. 1; corresponding to 71 in Fig. 2; corresponding to 221 in Fig. 4). Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to position the flow rate measuring means 49 between said flow rate measuring means 49 and said detachable panel 27, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (MPEP2144.04.VI. C).
In re Claim 2, Kitagawa discloses all limitations of claim 2 except for that at least a junction of said flow rate measuring means 49 and said conduit (marked as Cond in Fig. A) is arranged at a position closer to said detachable panel 27 than to an opposing surface that is a surface opposed to said detachable panel 27 of said cabinet 21. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to position at least a junction of said flow rate measuring means 49 and said conduit (marked as Cond in Fig. A) is arranged at a position closer to said detachable panel 27 than to an opposing surface that is a surface opposed to said detachable panel 27 of said cabinet 21, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (MPEP2144.04.VI. C).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A.  Kitagawa’s Fig. 2 annotated to show the details cited

In re Claim 3, Kitagawa discloses the vaporizer according to Claim 1 comprising a flow rate measuring means fixing base (corresponding to 47a in Fig, 2) between said flow rate measuring means 49 and said heater plate 215 (Fig. 2) wherein said flow rate measuring means 49 is supported through said flow rate measuring means fixing base 47a by said first support member 71 (Fig. 2).
In re Claim 4, Kitagawa discloses the vaporizer according to Claim 3, comprising a flow rate measuring means joint block J (Fig. A) between said flow rate measuring means 49 and said flow rate measuring means fixing base 47a, wherein said conduit Cond is joined with said flow rate measuring means joint block J (Fig. A).
In re Claim 17, Kitagawa discloses the vaporizer according to Claim 1, wherein said flow rate measuring means 49 is a mass flow meter or a mass flow controller ([0034]).
Allowable Subject Matter
Claims 5-16 are objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 5: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 5 as: “a valve which is disposed between said tank and said flow rate measuring means”, in combination with limitations of Claim 1 on which it depends.
In re Claim 12: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 12 as: “one or more heat conducting members which conduct heat to said conduit from said heater plate”, in combination with limitations of Claim 1 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893